PER CURIAM.
This is an appeal from a non-final order setting aside a simple default (as distinguished from an order under Florida Rule of Civil Procedure 1.540 setting aside a default judgment). Such an interlocutory order is not appealable. See Tieche v. Fla. Physicians Ins. Reciprocal, 431 So.2d 287 (Fla. 5th DCA 1983); Palmer v. Palmer, 416 So.2d 35 (Fla. 5th DCA 1982); French v. Wellman, 413 So.2d 143 (Fla. 5th DCA 1982); Yates v. Roller Skating Rinks, Inc., 379 So.2d 1333 (Fla. 5th DCA 1980).
DISMISSED.
COBB, C.J., and SHARP and COWART, JJ., concur.